TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00473-CV


                            Katrina J. (“Nina”) Morris, Appellant

                                                v.

                     Maansi Piparia, M.D.; April Schiemenz, M.D.; and
                Christina Sebestyen, M.D., P.A. d/b/a ObGyn North, Appellees


                  FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-GN-17-000374, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                          OPINION


               In this permissive interlocutory appeal, Katrina J. (“Nina”) Morris appeals from

the trial court’s partial summary judgment in favor of Maansi Piparia, M.D., April Schiemenz,

M.D., and Christina Sebestyen, M.D., P.A. d/b/a ObGyn North, on Morris’s claims brought under

the Texas Medical Liability Act (TMLA). See Tex. Civ. Prac. & Rem. Code §§ 51.014(d)–(f)

(authorizing permissive appeals), 74.1531 (outlining standard of proof governing cases involving

emergency medical care). Morris contends that the trial court erred in determining that the medical

care appellees provided to treat her post-C-section hemorrhaging constituted “emergency

medical care” as defined in the TMLA, triggering the “willful and wanton standard of proof” for


       1
           Section 74.153 of the TMLA was amended effective September 1, 2019, but those
amendments do not apply to this lawsuit, which was filed before the amendments’ effective date.
See Act of May 22, 2019, 86th Leg., R.S., ch. 1364, §§ 1, 2, 2019 Tex. Sess. Law Serv. 5126,
5126. Therefore, references to Section 74.153 are to the version that was in effect when Morris
filed her lawsuit.
Morris to prevail. See id. § 74.153. For the reasons explained below, we will affirm the trial

court’s partial summary judgment.


                                         BACKGROUND

               Morris seeks to recover damages for personal injuries she allegedly sustained as a

result of appellees’ medical malpractice and negligence. She alleges in her petition that she

presented to St. David’s North Austin Medical Center on January 29, 2015, for induction of

labor for her first child. “After a trial of labor,” she alleges, “the decision was made to proceed

with a cesarean section due to arrest of descent.” The C-section was completed in the early

morning hours of January 31, 2015, but thereafter Morris “experienced significant post-partum

hemorrhaging” beginning at 3:34 a.m. She alleges that hypotension and tachycardia accompanied

her hemorrhaging but that appellees “spent three hours ineffectively attempting to stop the

bleeding rather than proceeding to definitive treatment (i.e., hysterectomy).” Due to appellees’

alleged failures to follow the hospital’s “Perinatal Hemorrhage Protocol”; to adequately monitor

her; and to administer sufficient plasma, platelets, and blood-clotting medicine, Morris’s “pulse

was lost” and she “coded” twice. Although she was “ultimately resuscitated,” Morris alleges that

she suffered “an anoxic brain injury and other sequelae as a result of the [heart] arrests.”

               After discovery, appellees moved for traditional and no-evidence summary

judgment, contending that the care they provided Morris beginning at 3:34 a.m. constituted

“emergency medical care” under Section 74.001(a)(7) of the TMLA, requiring Morris to prove

willful and wanton negligence as provided by Section 74.153, of which she could produce no

evidence. See id. §§ 74.001(a)(7), .153. After a hearing, the trial court granted appellees partial

summary judgment for the care they provided Morris between 3:34 a.m. and 6:20 a.m. but



                                                  2
determined that “a fact issue exists as to whether the care at issue in this case provided to

Plaintiff from [6:20 a.m.] until [7:18 a.m.] constituted ‘emergency medical care’ as defined by”

section 74.001(a)(7) and that Morris’s claims as to the latter period “may proceed to trial.”2

However, finding that “an immediate interlocutory appeal from the portion of” the order granting

summary judgment “may materially advance the ultimate termination of the litigation,” the trial

court granted Morris’s motion to pursue an interlocutory appeal and stayed all further

proceedings pending resolution of the interlocutory appeal.

               In its order, the trial court made the following substantive rulings on the legal

questions presented in appellees’ motion for summary judgment:

       1. Section 74.001(a)(7) does not require the patient to present to the hospital
          obstetrical unit with an “original” medical emergency to trigger the
          application of section 74.153’s willful and wanton negligence standard of
          proof. Rather, the post-partum hemorrhage discovered after the cesarean-
          section delivery was the “original” medical emergency, requiring the Plaintiff
          to present legally sufficient evidence from a qualified expert that Defendants,
          with willful and wanton negligence, deviated from the degree of care and skill
          that is reasonably expected of an ordinarily prudent physician or health care
          provide[r] in the same or similar circumstances.

       2. Section 74.001(a)(7) does not exclude bona fide emergency services provided
          to a patient who initially presents to the hospital obstetrical unit as stable
          and capable at that time of being treated as a non-emergency patient, but
          who later develops the sudden onset of a medical or traumatic condition as
          described in that provision. Applied here, Plaintiff did not have to initially
          present to the hospital obstetrical unit with an emergency for the Defendants’
          care from 0334 until 0620 to fall within the definition of “emergency medical
          care” found in section 74.001(a)(7), and to trigger the application of the
          willful and wanton negligence standard of proof required by section 74.153
          for Defendants’ treatment during that time period.

       2
          In her response to appellees’ summary-judgment motion, Morris argued that even if
the trial court agreed with appellees that portions of the care they provided her constituted
“emergency medical care” under the TMLA, the care they provided her after 6:20 a.m. did not
meet the statutory definition as a matter of law because there was a genuine issue of material fact
as to whether she was “stable” after 6:20 a.m., when appellees completed a uterine artery ligation
and stopped the bleeding.
                                                3
                                         DISCUSSION

               This appeal presents issues of statutory construction, which we review de novo.

Greater Hous. P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015). When construing a statute, our

primary objective is to ascertain and give effect to the legislature’s intent without unduly

restricting or expanding the act’s scope. City of Lorena v. BMTP Holdings, L.P., 409 S.W.3d

634, 641 (Tex. 2013). We seek that intent first and foremost in the plain meaning of the text. Id.

“Undefined terms in a statute are typically given their ordinary meaning, but if a different or

more precise definition is apparent from the term’s use in the context of the statute, we apply

that meaning.” TGS–NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011).

“However, we will not give an undefined term a meaning that is out of harmony or inconsistent

with other terms in the statute.” State v. $1,760.00 in U.S. Currency, 406 S.W.3d 177, 180

(Tex. 2013). We resort to rules of construction or extrinsic aids only when a statute’s words are

ambiguous. Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009).

               Morris contends that TMLA Section 74.001(a)(7)’s definition of “emergency

medical care” does not apply to her claims and that she is not therefore required to prove that

appellees acted with willful and wanton negligence3 under Section 74.153, which provides:


       In a suit involving a health care liability claim against a physician or health care
       provider for injury to or death of a patient arising out of the provision of
       emergency medical care in a hospital emergency department or obstetrical unit or
       in a surgical suite immediately following the evaluation or treatment of a patient
       in a hospital emergency department, the claimant bringing the suit may prove
       that the treatment or lack of treatment by the physician or health care provider
       departed from accepted standards of medical care or health care only if the

       3
         Morris does not challenge the trial court’s implied ruling that, if the willful-and-wanton
standard applies, she did not present any evidence creating a genuine issue of material fact on
whether appellees acted with willful and wanton negligence.

                                                4
       claimant shows by a preponderance of the evidence that the physician or health
       care provider, with wil[l]ful and wanton negligence, deviated from the degree of
       care and skill that is reasonably expected of an ordinarily prudent physician or
       health care provider in the same or similar circumstances.


Tex. Civ. Prac. & Rem. Code § 74.153 (emphasis added). The TMLA, in turn, defines “emergency

medical care” as


       [B]ona fide emergency services provided after the sudden onset of a medical or
       traumatic condition manifesting itself by acute symptoms of sufficient severity,
       including severe pain, such that the absence of immediate medical attention could
       reasonably be expected to result in placing the patient’s health in serious
       jeopardy, serious impairment to bodily functions, or serious dysfunction of any
       bodily organ or part. The term does not include medical care or treatment that
       occurs after the patient is stabilized and is capable of receiving medical treatment
       as a nonemergency patient or that is unrelated to the original medical emergency.


Id. § 74.001(a)(7) (emphasis added).

               Morris does not contend that the medical care she received between 3:34 a.m. and

6:20 a.m. does not meet the first sentence of the above definition. Rather, in two issues she

contends that one or both of the exclusions in the latter sentence apply. See id. Common to both

issues is Morris’s argument that the exclusions “unambiguously require that a patient initially

present [to the hospital emergency department or obstetrical unit] with a medical emergency for

the heightened standard of care [i.e., willful and wanton negligence]” to apply. We disagree.

               Nothing in Section 74.001(a)(7)’s first sentence indicates where or when the

“sudden onset of a medical or traumatic condition” must occur for the care rendered in response

to constitute “emergency medical care.” Morris’s proposed construction—that such “onset”

must occur before a patient presents to a hospital emergency department or obstetrical unit—

would require us to engraft an extra-statutory requirement onto the statute’s text, which we may

not do. See PHI, Inc. v. Texas Juv. Just. Dep’t, 593 S.W.3d 296, 305 (Tex. 2019) (“[N]o court

                                                5
has the authority, under the guise of interpreting a statute, to engraft extra-statutory requirements

not found in a statute’s text.”). Patients frequently present to hospital emergency departments

and obstetrical units for care other than “bona fide emergency services,” as Morris herself did.

In light of that reality, we conclude that if the legislature had intended for the definition to apply

only to patients who initially present to a hospital emergency department or obstetrical unit with

a medical emergency, rather than also to patients who develop medical emergencies while being

treated for non-emergencies, it could and would have said so in a straightforward fashion rather

than in the strained way that Morris proposes—via the exclusions limiting the general definition

in the first sentence.

                Specifically as to the latter exclusion—whether the medical services at issue were

“unrelated to the original medical emergency”—Morris relies entirely on the word “original.”

She urges that because the phrase reads “the original medical emergency” rather than simply

“the medical emergency,” the word “original” must mean that the patient’s presence in the

hospital emergency department or obstetrical unit, in the first instance, is the result of an

emergency; otherwise, she contends, the word would be superfluous. However, as already

discussed, the statute cannot reasonably be construed to include such a requirement without

adding requirements to the first sentence of Section 74.001(a)(7) that do not appear in the plain

text. Instead, the only reasonable construction of the phrase “original medical emergency,” when

read in context of the whole paragraph, is that it serves merely as a shorthand reference to

the earlier lengthy description of an emergency condition requiring “bona fide emergency

services”—i.e.,


        the sudden onset of a medical or traumatic condition manifesting itself by acute
        symptoms of sufficient severity, including severe pain, such that the absence of

                                                  6
       immediate medical attention could reasonably be expected to result in placing the
       patient’s health in serious jeopardy, serious impairment to bodily functions, or
       serious dysfunction of any bodily organ or part.


See Tex. Civ. Prac. & Rem. Code § 74.001(a)(7). The common, ordinary meaning of the

word “original” is “of, relating to, or constituting an origin or beginning: initial.” See Original,

Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/original (last

visited February 8, 2021); see also Texas State Bd. of Exam’rs of Marriage & Fam. Therapists v.

Texas Med. Ass’n, 511 S.W.3d 28, 34–35 (Tex. 2017) (noting that when statute does not define

term, courts apply its common, ordinary meaning unless different meaning is implied from

statute’s language and “look first” to term’s dictionary definition).       Therefore, the phrase

“original medical emergency” simply refers to the initial “sudden onset of a medical or traumatic

condition” requiring “bona fide emergency services” so as to distinguish such services from

later-rendered services “unrelated” to that initial condition. It dictates nothing about when or

where the medical emergency must occur.

               The Texas Supreme Court has recently recognized that a patient can present to an

obstetrical unit for routine labor and delivery and then, during that medical care or treatment,

develop an obstetrical emergency that triggers Section 74.153’s heightened standard. See Glenn

v. Leal, 596 S.W.3d 769, 771–72 (Tex. 2020) (per curiam) (holding that patient need not be

treated in emergency department before receiving emergency care in obstetrical unit to trigger

Section 74.153 standard of willful and wanton negligence); Texas Health Presbyterian Hosp. of

Denton v. D.A., 569 S.W.3d 126, 137 (Tex. 2018) (same). While the supreme court in Glenn and

Texas Health did not expressly address the exclusions at issue in this case, we believe that those




                                                 7
opinions provide guidance for application of the statute in this case and support our

construction.4

                 As to the other exclusion, Morris argues in her brief that she


       was stable and capable of receiving medical treatment as a nonemergency patient
       when she presented to hospital’s obstetrical unit on January 29, 2015; therefore,
       hospital care that occurred thirty-two hours later on January 31, 2015 is care that
       occurred after she was stable and capable of receiving medical treatment as a non-
       emergency patient.


Besides being conclusory, however, Morris’s argument does not follow the statute, which refers

to a patient being “stabilized,” not “stable.” See Tex. Civ. Prac. & Rem. Code § 74.001(a)(7). In

the context of Section 74.001(a)(7), particularly considering that the exclusion follows the

scenario outlined in the first sentence (i.e., that a patient first has a medical emergency), the word

“stabilize” functions as a transitive verb, requiring an object (i.e., a patient) upon whom a subject

(i.e., a medical provider) acts. See Stabilize, Merriam-Webster.com Dictionary, www.merriam-

webster.com/dictionary/stabilize (last visited February 8, 2021) (denoting “stabilize” as transitive

verb meaning “to make stable, steadfast, or firm”); see also Greater Hous. P’ship, 468 S.W.3d

at 59 (noting that because common words often have multiple dictionary definitions, courts look

to contextual clues in statute to determine which definition is “most apposite”). In other words,

the exclusion unambiguously refers to care that is provided to a patient who had at some

point become unstable (i.e., by the “sudden onset of a medical or traumatic condition . . .”) but

who has since been stabilized (i.e., by medical providers) so as to no longer require care as


       4
          We also decline Morris’s invitation to consider as legislative intent the remarks of
individual legislators discussing the TMLA. See Texas Health Presbyterian Hosp. of Denton v.
D.A., 569 S.W.3d 126, 136–37 (Tex. 2018) (noting that courts do not rely on extrinsic
construction aids when statute is unambiguous and that individual legislator’s intent does not
represent legislature’s intent).
                                                   8
an emergency patient. Morris’s proposed construction of the statute would render the exclusion

meaningless, because the essence of an emergency is that a person suddenly progresses from

a “stable” condition to a severely threatened one; if the patient presented to the hospital or

obstetrical unit in a stable condition, there would be no need for an exclusion for that person’s

care provided after admission to the facility because there would be no medical emergency in the

first place. We therefore overrule Morris’s second issue.5


                                        CONCLUSION

               Having determined that the trial court properly construed and applied Sections

74.001(a)(7) and 74.153 of the TMLA, we affirm its partial summary judgment.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: February 10, 2021




       5
          In the argument section of her brief, Morris additionally contends that “some” of the
care at issue was rendered in a “surgical suite” and therefore—because it is undisputed that she
had not first been evaluated or treated in the hospital’s emergency department—that the medical
care is not subject to the heightened standard of care. See Tex. Civ. Prac. & Rem. Code § 74.153
(requiring claimant to prove heightened negligence standard in suit arising out of provision of
emergency medical care “in a surgical suite immediately following the evaluation or treatment of
a patient in a hospital emergency department”). However, Morris has waived this issue because
she did not raise it in opposition to appellees’ summary-judgment motion, and we may not
consider as grounds for reversal of a summary judgment any issue not expressly presented to the
trial court. See Tex. R. Civ. P. 166a(c); State Bd. of Ins. v. Westland Film Indus., 705 S.W.2d
695, 696 (Tex. 1986) (per curiam); Texas Dep’t of Ins. v. Insurance Co. of Pa., 306 S.W.3d 897,
903 (Tex. App.—Austin 2010, no pet.).
                                                9